In view of the Appeal Brief filed on 10/08/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Alicia Chevalier/           Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                             

Claims 1, 2, 4, 8, 9, 11, 12, 14, 18, 19, and 195-198 are currently pending with claims 3, 5-7, 10, 13, 15-17, and 20-194 being cancelled.  Claim 196 has been withdrawn as being directed to a non-elected species.  Accordingly, claims 1, 2, 4, 8, 9, 11, 12, 14, 18, 19, 195, 197 and 198 are under consideration.  
The 112, first paragraph rejection has been withdrawn in view of Applicant’s response in Appeal Brief.  
The rejection over Wang in view of Yoshida is maintained.  The evidence relied upon in support of the effective amount of the compounded flame retardant is not previously discussed in the final rejection mailed on 10/8/2020.
New ground of rejection is made in view of newly discovered reference to Kalfus et al. (US 2017/0166736). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 11, 12, 18, 19, 197 and 198 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0134904 to Wang (Wang) in view of US 2002/0151631 to Yoshida et al. (Yoshida).
Wang discloses an article comprising a fiber reinforced thermoplastic polymer core layer 520 and a frim 510, 530 disposed on each side of the fiber reinforced thermoplastic polymer core layer (abstract and figure 5).  The polymer core layer has a porosity of greater than 0% and up to 95% by volume (paragraph 62).  The polymer core layer comprises a web of open cell structures having reinforcing fibers held together by thermoplastic resin particles (paragraphs 63 and 64).  In particular, the polymer core layer comprises a web of open cell structures having reinforcing glass fibers held together by the polypropylene powder (paragraph 75).   The 
Wang does not explicitly disclose the polymer core comprising a compounded flame retardant (FR) material composed of polypropylene resin compounded with a hydroxide flame retardant material. 
Yoshida, however, discloses a compounded FR material comprising a polymer material compounded with ammonium nitrate powder and aluminum hydroxide (abstract, figures 1A-1C).  The polymer material serves as a matrix so as to keep the ammonium nitrate powder and aluminum hydroxide in place (abstract).  The polymer material comprises polypropylene (paragraphs 108 and 109).  
The compounded FR material is incorporated in a target object comprising polypropylene (paragraph 119).  The compounded FR material containing target object obtained in examples 1-7 showed good results in the oxygen index (OI) test and UL 94 test indicating excellent flame retardancy (paragraph 122).  The compounded FR material is added to the target object in an amount of 30 to 70 parts by weight per 100 parts by weight of the target object (paragraph 88).  This is a clear indication that the compounded FR material containing target object comprises 30 to 70 % by weight of the compounded FR material based on 100% by weight of the target object.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the compounded FR 
As shown in Applicant’s disclosure, the polymer core comprising 30-50 wt% of compounded FR, 20-80 wt% fiber and 20-80 wt% thermoplastic resin meets the Class A rating (paragraphs 70, 88 and 89).  Further, the polymer core comprising 30-50 wt% of compounded FR, 30-60 wt% fiber and the balance of the polymer core comprising thermoplastic resin meets the Class A rating (paragraph 111).  As shown in example 1, the polymer core comprising 40 wt% of compounded FR, 60 wt% fiber and 40 wt% polypropylene meets the Class A rating as well.  
Turning to Wang, the polymer core comprises 20-80 wt% fibers and 20-80 wt% thermoplastic resin (paragraph 61).  
Turning to Yoshida, the compounded FR material is added to the target object in an amount of 30 to 70 parts by weight per 100 parts by weight of the target object (paragraph 88).  This means that the compounded FR containing target object comprises 30-70 wt% of compounded FR material based on 100 wt% of target object.  
The compounded FR containing target objects obtained from examples 1-7 showed good results in the oxygen index (OI) test and UL94 test indicating excellent Flame Retardancy. 
The combined disclosures of Wang and Yoshida result in an article comprising a polymer core composed of 30-70 wt% of compounded FR material 
As previously discussed, the polymer core of the claimed invention comprising 30-50 wt% of compounded FR material, 20-80 wt% fiber and 20-80 wt% thermoplastic resin meets the Class A rating (paragraphs 70, 88 and 89).   Therefore, it is not seen that the content of compounded FR material of 30-70 wt% which is approximately close to the range set out in the specification of the claimed invention could not be an effective amount for the article to meet a class A rating. 
As to claims 2 and 12, Yoshida discloses that the compounded FR material comprises a magnesium hydroxide compounded with polypropylene (table 4, example 6).  
As to claims 8 and 18, Yoshida discloses a compounded FR material that is halogen free (examples 1 and 2).  
As to claims 9 and 19, Yoshida discloses a compounded FR material comprising a polymer material compounded with ammonium nitrate powder and aluminum hydroxide (abstract, figures 1A-1C).  The ammonium nitrate reads on the claimed additional flame retardant agent. 
As to claim 11, Wang discloses an article comprising a fiber reinforced thermoplastic polymer core layer 520 and a frim 510, 530 disposed on each side of the fiber reinforced thermoplastic polymer core layer (abstract and figure 5).  The frim reads on the claimed skin layer.  

As to claim 196, Wang discloses that the reinforcing fibers are present homogeneously throughout the polymer core (paragraph 60).  And so are the compounded FR of Yoshida.  
As to claim 198, Yoshida discloses the compounded FR material obtained by pre-blending the ammonium nitrate, aluminum hydroxide and polypropylene together (figure 1A).  The ammonium nitrate powder has an average grain size of 0.01 to 100 µm (paragraph 11).  The aluminum hydroxide grain has an average grain size of 0.1 to 100 µm.  The compounded FR material is in the form of a grain having an average grain size of 100 µm to 10 mm (paragraph 85). 
Yoshida does not explicitly disclose an average particle size of the hydroxide material which is substantially the same as an average particle size of the polypropylene.  
However, the particle sizes of the polypropylene and the hydroxide material as well as an average particle size of the hydroxide material being substantially the same as an average particle size of the polypropylene are directed to physical properties associated with an intermediate product which is not a final product of the claimed compounded FR grain where the polypropylene serves as a matrix material to provide a medium to keep the hydroxide material in place. As such, the average particle size of the hydroxide material being substantially the same as the average 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.   The hydroxide material and the polypropylene having the same particle size will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such identical particle size is critical or provides unexpected results. 
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polypropylene and the hydroxide material having the same particle size because the polypropylene and the hydroxide material having the same or different particle sizes have been shown in the art to be recognized equivalent particle size distribution of the polypropylene and hydroxide material for the compounded FR materials and the selection of these known equivalents to be used as the particle size distribution of the polypropylene and hydroxide material for the compounded FR materials will be within the level of the ordinary skill in the art.  

	
Claims 4, 14, and 195 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  in view of Yoshida as applied to claim 1 above, further in view of US 2017/0166736 to Kalfus et al. (Kalfus).  
Wang discloses that the polymer core contains 20 to 80% by weight of fibers and 80 to 20% by weight of a particulate thermoplastic material (paragraph 61). 

The combined disclosures of Wang and Yoshida result in an article comprising a polymer core composed of 30-70 wt% of compounded FR material based on 100 wt% of the polymer core wherein the polymer core comprises 20-80 wt% fibers and 20-80 wt% thermoplastic resin.  
The combined teachings of Wang and Yoshida do not suggest the compounded FR material comprising hydroxide material and polypropylene with a mixing ratio of 2:1 or 7:3.  
Kalfus, however, discloses a roofing composition comprising 10 to 90 parts by weight of a propylene-based polymer component having an average molecular weight of at least 200 kg/mol; and 20 to 80 parts by weight of a propylene-based elastomer component obtained from propylene and at least one of ethylene and C4-C12 alpha-olefins having an average molecular weight of from 5 to 50 kg/mol (abstract). The roofing composition further comprises 35 to 40 wt% compounded FR material obtained by pre-blending polypropylene with magnesium hydroxide wherein the content of the magnesium hydroxide is at least 75% by weight based on the total weight of the compounded FR material (paragraph 68).   
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the mixing ratio of the magnesium hydroxide to the polypropylene in the compounded FR material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such mixing ratio is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the mixing ratio of the magnesium hydroxide to the polypropylene in the compounded FR material in the range instantly claimed motivated by the desire to impart excellent flame retardant properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Response to Arguments
Applicant alleges that Yoshida teaches away from the use of hydroxide material in a thermoplastic resin because mechanical properties of the thermoplastic resin is degraded in the presence of the hydroxide material.  As such, there is no motivation 
Yoshida is directed to a compounded FR material obtained by pre-blending of polypropylene and hydroxide material.  The compounded FR material is completely different form the hydroxide material alone set out in paragraph 5.  The compounded FR material imparts excellent flame retardancy to the target resin.  The examiner directs Applicant’s attention to paragraph 133 in Yoshida explaining a detailed mechanism of flame retardancy of the compounded FR material.  

    PNG
    media_image1.png
    525
    391
    media_image1.png
    Greyscale

2, thereby providing a blanket effect which limits the oxygen available for combustion of the target resin.  The mechanism proves the flame retardant properties of the compounded FR material.  
Applicant states that there is no motivation to add the flame retardant in Yoshida in Wang’s polymer core containing glass fibers because Yoshida teaches away from the combination of the hydroxide material flame retardant with glass flame retarder in view of complicated production process and high production cost.  
The examiner respectfully disagrees. 
The examiner invites Applicant’s attention to paragraph 25 of Yoshida wherein the compounded FR can be used in combination with conventional inorganic flame retarder including low-melting glass as well. 
The combined disclosures of Wang and Yoshida suggest an effective amount of the compounded FR material for the core to meet class A rating for the following reasons.    
As shown in Applicant’s disclosure, the polymer core comprising 30-50 wt% of compounded FR, 20-80 wt% fiber and 20-80 wt% thermoplastic resin meets the Class A rating (paragraphs 70, 88 and 89).  Further, the polymer core comprising 30-50 wt% of compounded FR, 30-60 wt% fiber and the balance of the polymer core comprising thermoplastic resin meets the Class A rating (paragraph 111).  As shown in example 1, the polymer core comprising 40 wt% of compounded FR, 60 wt% fiber and 40 wt% polypropylene meets the Class A rating as well.  

Turning to Yoshida, the compounded FR material is added to the target object in an amount of 30 to 70 parts by weight per 100 parts by weight of the target object (paragraph 88).  This means that the compounded FR containing target object comprises 30-70 wt% of compounded FR material based on 100 wt% of target object.  
The compounded FR containing target objects obtained from examples 1-7 showed good results in the oxygen index (OI) test and UL94 test indicating excellent Flame Retardancy. 
The combined disclosures of Wang and Yoshida result in an article comprising a polymer core composed of 30-70 wt% of compounded FR material based on 100 wt% of the polymer core wherein the polymer core comprises 20-80 wt% fibers and 20-80 wt% thermoplastic resin. 
As previously discussed, the polymer core of the claimed invention comprising 30-50 wt% of compounded FR material, 20-80 wt% fiber and 20-80 wt% thermoplastic resin meets the Class A rating (paragraphs 70, 88 and 89).   Therefore, it is not seen that the content of compounded FR material of 30-70 wt% which is approximately close to the range set out in the specification of the claimed invention could not be an effective amount for the article to meet a class A rating. 
Accordingly, the rejection over Wang in view of Yoshida is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788